Exhibit 10.46

EMPLOYMENT AGREEMENT

This Employment Agreement (“the Agreement”), effective as of the      day of
                    , 200   is between Rackspace US, Inc., a Delaware
corporation (“the Company”) and                      (“the Employee”).

The Company desires to retain the services of the Employee as a
                    . The Employee desires to obtain an employment relationship
with the Company.

NOW THEREFORE, in consideration of the promises and mutual agreements set forth
below, the parties agree as follows:

 

1. Position. The Employee shall be employed in the position of
                     commencing on or before                     , 200  .
However, the Company may change this position at any time. Unless otherwise
agreed by the Company and Employee, Employee’s principal place of business with
the Company shall be in San Antonio, Texas, although some travel may be required
of Employee.

 

2. Term of Employment. The Employee acknowledges and understands that he or she
is employed “at will,” meaning that he or she may be discharged for any reason
not otherwise prohibited by law.

 

3. Duties. During Employee’s employment with the Company, the Employee shall
perform such duties as shall from time to time be delegated or assigned to
him/her by the Company. Employee agrees to serve the Company in the position
designated by the Company and to perform diligently and to the best of his/her
abilities the duties and services pertaining to such position. In addition to
duties assigned him/her by supervisors in the normal course of business,
Employee shall at all times have the following duties:

 

  (a) Duty of Loyalty: Employee acknowledges that Employee owes a fiduciary duty
of loyalty, fidelity and allegiance to act at all times in the best interest of
the Company and to do no act that would injure the business, interests, or
reputation of the Company.

 

  (b) Duty to Report: Employee shall make full disclosure to his/her immediate
supervisor of all business opportunities pertaining to the business of the
Company and should not appropriate for Employee’s own benefit, business
opportunities that fall within the scope of the business conducted by the
Company.

 

  (c) Duty to Refrain from Making Derogatory Statements: Employee agrees to
refrain from making verbal or written derogatory or disparaging statements about
the Company and/or its management. This duty survives the termination of
Employee’s employment with the Company. However, this provision in no way
prohibits the Employee from reporting to the proper authorities or to the
Company

 

Employee’s Initials             

   Page 1



--------------------------------------------------------------------------------

 

management any conduct that the Employee believes is illegal or unethical.
Likewise, this provision does not prohibit the Employee from using any internal
complaint or “Open Door” policies available at the Company.

 

5. Compensation: Employee shall be compensated pursuant to the compensation
scheme attached hereto as Exhibit A.

 

6. Confidential Information.

 

  (a) Provision of Confidential Information. On the effective date of this
Agreement and during the Initial Term, the Company shall, in order for the
Employee to properly and effectively perform his or her job, provide the
Employee with confidential business information. The Company promises to
continue to provide Employee with such confidential information during the
course of the Employee’s employment with the Company.

 

  (b) Employee to Maintain Confidentiality. The Employee acknowledges that
he/she occupies a position of trust and confidence in the Company, and the
Employee agrees that he/she will not, without the prior written consent of the
Company, disclose or make known to any person or use for his/her own benefit or
gain any confidential information of the Company. Confidential information means
any information not generally disclosed or known to the trade or public
concerning the Company, its business, and its customers. For purposes of this
Agreement, confidential information shall include, but is not limited to, the
following: (1) all information (whether maintained in the Company’s computer
databases, printed reports, paper files, notes, correspondence, rolodexes
however kept, personal computers, Blackberries, PDA’s, cell phones, storage
media, or any place else) relating to the Company’s customers, including the
identity of the Company’s customers, customer personal data information,
customer contact information, customer account information and balances;
(2) information relating to the Company’s vendors; (3) all information relating
to the Company’s pricing, business, marketing, and sales plans, financial
statements and forecasts, product plans, and competitive analysis;
(4) proprietary software, data center engineering information, and customer
configuration architecture and specifications; and (5) any other information
that the Company designates as confidential.

 

  (c) Employee Work Product. All information, ideas, concepts, improvements,
discoveries, and inventions, whether patentable or not, that are conceived,
made, developed, or acquired by Employee, individually or in conjunction with
others, during Employee’s employment with the Company (whether during business
hours or otherwise and whether on the premises of the Company (or otherwise)
that relate to the business, customers, products, or services of the Company are
the exclusive property of the Company. Moreover, all documents, data, computer
files, correspondence, and notes relating in any way to the Company and/or its
customers

 

Employee’s Initials             

   Page 2



--------------------------------------------------------------------------------

 

shall be the sole and exclusive property of the Company. Such information,
whether deemed confidential or not, shall not be shared with, or given to,
third-parties unless specifically authorized by the Company in writing.

 

  (d) Assignment of Employee Work Product. In this regard, Employee hereby
assigns (and Employee does hereby perpetually and irrevocably assign) to the
Company, or its designee, all of Employee’s right, title and interest in and to
any to such Inventions, and to applications patent and copyright protection in
all countries, and to any and all patent and copyright registrations granted
upon such Inventions in all countries. Employee further agrees to perform,
during and after employment with the Company, all acts necessary or desirable in
the opinion of the Company to permit and assist it (without charge to the
Company but at the expense of the Company) in transferring and vesting the full
and complete right and title thereto in the Company and evidencing, perfecting,
obtaining, maintaining, defending and enforcing the Company’s rights and
Employee’s assignment with respect to such Inventions in any and all countries.
Such acts include without limitation execution, acknowledgment and delivery of
documents and assistance in legal proceedings. Employee hereby irrevocably
designates and appoints the Company and its duly authorized agents as Employee’s
agents and attorneys-in-fact to act for and in Employee’s behalf and stead, to
execute and file any documents and to do all other lawfully permitted acts to
further the above-purposes with the same legal force and effect as if executed
by Employee.

 

  (e) Moral Rights. Any assignment of copyright hereunder includes all rights of
paternity, integrity, disclosure, and withdrawal and any other rights that may
be known as or referred to “droit moral” or as “Moral Rights.” To the extent
such Moral Rights cannot be assigned under applicable law and to the extent the
following is allowed by the laws in the various countries where Moral Rights
exist, Employee hereby waives such Moral Rights and consents to any action of
the Company that would violate such Moral Rights in the absence of such consent.
Employee will confirm such waivers and consents from time to time as requested
by the Company.

 

  (f) Other Inventions. Employee’s assignment of Inventions does not apply to an
Invention for which no equipment, supplies, facility or trade secret information
of the Company was used and which was developed entirely on the Employee’s own
time, and a) which does not relate i) directly to the business of the Company or
ii) to the Company’s actual or demonstrably anticipated research or development,
or b) which does not result from any work performed by Employee for the Company.

 

  (g) Confidential Information of Employee’s Previous Employers. Employee is
hereby advised and acknowledges that the Company does not desire to receive any
confidential information in breach of Employee’s obligation to others and agrees
as an Employee of the Company not to disclose to the Company or use in the
performance of Employee’s duties for the Company, any confidential information
in breach of any obligation to any third party. Employee represents that
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary

 

Employee’s Initials             

   Page 3



--------------------------------------------------------------------------------

 

information acquired by Employee in confidence or in trust prior to employment
by the Company. Employee represents that Employee has not entered into, and
agrees not to enter into, any agreement, either written or oral, in conflict
herewith or in conflict with employment with the Company.

 

  (h) Return of Company Property. Unless directed to do so sooner, Employee
shall immediately upon his or her separation from employment return all Company
property and information to the Company, including, but not limited to, all
information and items described in sub-paragraphs (b) and (c) above.

 

7. Non-competition. In consideration of the confidential information provided to
the Employee under this Agreement as well as other good and valuable
consideration, the parties agree to the following non-competition provisions.
During his/her employment and for a period of twelve (12) months following the
termination of Employee’s employment under this Agreement, Employee shall not,
either on Employee’s own behalf or as an agent, consultant, partner, employee,
owner or representative of any person or entity directly or indirectly compete
with the business of the Company and its successors and assigns. Specifically,
Employee shall not:

 

  (a) Work, as an employee, contractor, officer, owner, or director, in any
business within the State of Texas that provides managed hosting and information
technology services similar to those services provided by the Company, namely
(i) provisioning, hosting, management, monitoring or maintenance of computer
servers and related devices which are connected to the Internet, (ii) providing
network connectivity and bandwidth, (iii) providing managed storage and backup,
(iv) hosted email services, and (v) all similar related services, all of the
foregoing being defined for the purposes of this Agreement as “Managed Hosting”;

 

  (b) Return to work for any of the Employee’s previous employers that are in
the business of “Managed Hosting”;

 

  (c) Work, as an employee, contractor, officer, owner, or director, in a
business that performs “Managed Hosting” for any customers serviced or managed
by Employee while he or she employed by the Company; or

 

  (d) Induce any employee of the Company or any of its affiliates to terminate
his or her employment with the Company or any of its affiliates, or hire or
assist in the hiring of any such employee by any person, association, or entity
not affiliated with the Company.

Employee affirms that the geographic boundaries, scope of prohibited
competition, and time duration of this Section are reasonable and necessary to
maintain the value of the confidential information of the Company and to protect
the goodwill and other legitimate business interests of the Company.

 

Employee’s Initials             

   Page 4



--------------------------------------------------------------------------------

8. No Interference with the Company’s Relationships. During his/her employment
and for a period of twelve (12) months following the termination of Employee’s
employment under this Agreement, Employee shall not, either on Employee’s own
behalf or as an agent, consult, partner, employee, owner or representative of
any person or entity, directly or indirectly interfere with any of the Company’s
relationships with its customers and vendors. Employee shall not induce or
encourage, directly or indirectly, any customer, client, or vendor to stop doing
business with the Company or in inducing or encouraging the customer to not
retain the services of the Company.

 

9. Injunctive Relief. Employee acknowledges and agrees that irreparable damages
and injury to the Company will result from Employee’s breach of the promises
contained in Paragraphs 3, 6, 7, and/or 8. Accordingly, Employee’s breach of
Paragraphs 3, 6, 7, and/or 8 shall give the Company the right to obtain a
temporary restraining order and preliminary or permanent injunction enjoining
Employee from violating this Agreement in order to prevent immediate and
irreparable harm to the Company. Additionally, under such circumstances,
Employee will reimburse the Company for any and all reasonable attorney fees and
costs incurred by the Company in enforcing this Agreement.

 

10. Successors and Assigns. This Agreement is personal in its nature and neither
of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder. However, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
each successor of the Company, whether by merger, consolidation, acquisition or
otherwise, unless otherwise agreed to by the Employee and the Company.

 

11. Amendments to the Agreement. This Agreement may be amended only in writing
by an agreement executed by both parties hereto.

 

12. Severability. If a Court or arbitrator of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, then the
validity or unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

 

13. Choice of Law. This Agreement shall be governed by the law of the State of
Texas.

 

14. Arbitration. Excepting the right of the Company to seek such injunctive
relief, all claims and matters in question arising out of this Agreement or the
relationship between the parties created by this Agreement, whether sounding in
contract, tort, a statutory cause of action or otherwise, shall be resolved by
binding arbitration pursuant to the Federal Arbitration Act. This arbitration
shall be administered by the American Arbitration Association (“AAA”) in
accordance with the AAA’s Employment Rules. There shall be one arbitrator. All
filing fees and expenses of the arbitrator shall be borne by the Company, except
that each party shall be responsible for its own attorney fees, expenses,
witness fees, and costs. All proceedings held by the arbitrator shall be in the
city where the employee last worked for the Company.

 

Employee’s Initials             

   Page 5



--------------------------------------------------------------------------------

15. Entire Agreement. This Agreement contains the entire agreement of the
parties hereto and supersedes any and all prior agreements between the parties
regarding the subject matters contained herein.

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT ONE
COUNTERPART WILL BE RETAINED BY THE COMPANY AND THE OTHER COUNTERPART WILL BE
RETAINED BY ME.

In witness hereof, the parties hereto have executed this Agreement as of the day
and year above written.

 

EMPLOYEE:           Printed Name:      Date:      RACKSPACE US, INC. By:    
Printed Name:      Title:      Date:     

 

Employee’s Initials             

   Page 6